Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Perry Tan Nguyen,
(O.I. File No. L-10-40659-9),

Petitioner,
v.
The Inspector General.

Docket No. C-16-177

Decision No. CR4611

Date: May 19, 2016

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services notified Perry Tan Nguyen (Petitioner), that he was being excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
minimum period of five years under 42 U.S.C. § 1320a-7(a)(4). Petitioner requested a
hearing before an administrative law judge (ALJ) to dispute the exclusion. For the
reasons stated below, I conclude that the IG has a basis for excluding Petitioner from
program participation and that the five-year exclusion is mandated by law.

I. Background

By letter dated October 30, 2015, the IG notified Petitioner that he was being excluded
from Medicare, Medicaid, and all other federal health care programs for a period of five
years, pursuant to 42 U.S.C. § 1320a-7(a)(4). The IG advised Petitioner that the
exclusion was based on his felony conviction “in the United States District Court, Central
District of California, of a criminal offense related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance as defined under
Federal or State law.” IG Exhibit (Ex.) 1.
On December 16, 2015, Petitioner timely filed a request for hearing and this case was
assigned to me for hearing and decision. On December 22, 2015, Petitioner filed an
amended request for hearing. On January 20, 2016, I convened a prehearing conference
by telephone, the substance of which is summarized in my Order and Schedule for Filing
Briefs and Documentary Evidence (Order), dated January 22, 2016.

Pursuant to the Order, the IG submitted a brief (IG Br.) together with four exhibits IG
Exs. 1-4). In his brief, the IG moved for summary judgment. In response to the IG’s
brief, Petitioner submitted on March 17, 2016, a letter brief (P. Letter Br.) and eight
unmarked exhibits (Departmental Appeals Board Electronic Filing System (DAB E-File)
Items # 11, 11a-11f, and 12). On March 29, 2016, Petitioner filed a supplemental letter
brief (P. Supp. Letter Br.). The IG submitted a reply brief.

Neither party objected to any of the proposed exhibits. Petitioner did not oppose the IG’s
motion for summary judgment in either his letter brief or supplemental letter brief.

II. Issues
The issues in this case are:
1. Whether summary judgment is appropriate;

2. Whether the IG has a basis to exclude Petitioner under 42 U.S.C.
§ 1320a-7(a)(4) for five years. See 42 C.F.R. § 1001.2007(a)(1)-(2).

III. Jurisdiction

Ihave jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R.
§§ 1001.2007, 1005.2.

IV. Findings of Fact, Conclusions of Law, and Analysis

The IG is excluding Petitioner based on 42 U.S.C. § 1320a-7(a)(4), which requires the
IG to exclude “[a]ny individual or entity that has been convicted for an offense which
occurred after August 21, 1996, under Federal or State law, of a criminal offense
consisting of a felony relating to the unlawful manufacture, distribution, prescription,
or dispensing of a controlled substance.” Further, the regulations implementing this
statute state that this exclusion provision applies to, among others, health care
practitioners. 42 C.F.R. § 1001.101(d)(1).

Therefore, the five essential elements necessary to support the IG’s exclusion are: (1) the
individual to be excluded must have been convicted of a criminal offense; (2) the
criminal offense must have been a felony; (3) the felony conviction must have been for
conduct relating to the unlawful manufacture, distribution, prescription, or dispensing of
a controlled substance; (4) the felonious conduct must have occurred after August 21,
1996; and (5) the individual to be excluded is or was a health care practitioner. 42 U.S.C.
§ 1320a-7(a)(4); 42 C.F.R. § 1001.101(d)(1).

A. Summary judgment is appropriate.

The IG moved for summary judgment asserting that there is no issue of material fact that
is in dispute. IG Br. at 11. Petitioner does not dispute that he was convicted of a felony,
but argues that his conviction was not related to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. P. Letter Br.; P. Supp. Letter Br.

At the request of a party, an ALJ may decide an exclusion case by summary judgment
“where there is no disputed issue of material fact.” 42 C.F.R. § 1005.4(b)(12). “Matters
presented to the ALJ for summary judgment will follow Rule 56 of the Federal Rules of
Civil Procedure and federal case law . .. .” Civil Remedies Division Procedures § 19(a).
As stated by the United States Supreme Court:

Rule 56(c) of the Federal Rules of Civil Procedure provides
that summary judgment ‘shall be rendered forthwith if the
pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law.’
By its very terms, this standard provides that the mere
existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for
summary judgment; the requirement is that there be no
genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

Based on my review of the record, the parties do not dispute the following facts.
Petitioner is a registered pharmacist licensed in California. IG Ex. 2 at 7-8; P. Letter Br.
at 2; DAB E-File Item # 11f. On May 8, 2014, a grand jury convened in the United
States District Court, Central District of California (District Court), returned a Second
Superseding Indictment against Petitioner and other individuals. The grand jury charged
Petitioner with one count of conspiracy to distribute a controlled substance, in violation
of 21 U.S.C. § 846 (Count One); one count of conspiracy to commit health care fraud, in
violation of 18 U.S.C. §§ 1349, 2 (Count Three); and five counts of structuring financial
transactions, in violation of 31 U.S.C. §§ 5324(a)(3), (d)(2) and 18 U.S.C. § 2 (Counts
Ten through Fourteen). IG Ex. 2 at 13-17, 28, 38-40, 42. On October 16, 2014, during
the trial, the District Court dismissed Counts One and Three relating to Petitioner. IG Ex.
4; DAB E-File # 11; P. Letter Br. at 1. However, a jury found Petitioner guilty of Counts

Ten through Fourteen. IG Ex. 3; P. Letter Br. at 1. On May 18, 2015, the District Court
entered a Judgment and Probation/Commitment Order against Petitioner for “Structuring
Financial Transactions; Aiding and Abetting and Causing an Act To Be Done,” as
charged in Counts Ten through Fourteen of the Second Superseding Indictment, in
violation of 31 U.S.C. §§ 5324(a)(3), (d)(2) and 18 U.S.C. § 2. The District Court
sentenced Petitioner to incarceration of six months on each of the counts, to be served
concurrently, followed by a three-year term of supervised release and twelve months in a
home detention program; a $500 assessment; and a $15,000 fine. IG Ex. 3 at 1-2; DAB
E-File # Ila.

I conclude that there are no genuine issues of material fact in dispute in this case. This
case presents a narrow issue: whether Petitioner was convicted of a felony that requires
mandatory exclusion for not less than five years under 42 U.S.C. § 1320a-7(a)(4). See
42 C.F.R. § 1001.2007(a)(1)-(2). As discussed below, the challenges that Petitioner has
raised concerning the exclusion all must be resolved against him as a matter of law.
Accordingly, I grant the IG’s motion for summary judgment.

B. Petitioner was convicted of a criminal offense for purposes of 42 U.S.C.
§ 1320a-7(a)(4).

For exclusion purposes, the Act defines “convicted” as including those circumstances:
“when a judgment of conviction has been entered against the individual . . . by a Federal,
State, or local court, regardless of whether there is an appeal pending or whether the
judgment of conviction or other record relating to criminal conduct has been expunged”
or “when there has been a finding of guilt against the individual . . . by a Federal, State,
or local court.” 42 U.S.C. § 1320a-7(i)(1), (2); see also 42 C.F.R. § 1001.2. Petitioner
was found guilty after a jury trial, and the District Court issued a judgment and sentence.
IG Ex. 3; DAB E-File # 1la. Petitioner admits that he was convicted of a criminal
offense. Amended Hearing Request at 1; P. Letter Br. at 1; P. Supp. Letter Br.
Therefore, I conclude that Petitioner was convicted of a criminal offense for purposes of
42 U.S.C. § 1320a-7(a)(4).

C. Petitioner was convicted of a felony.

Petitioner was convicted of violating 31 U.S.C. §§ 5324(a)(3), (d)(2) and 18 U.S.C. § 2.
Although 31 U.S.C. § 5324, which is titled “Structuring Transactions To Evade
Reporting Requirement Prohibited,” does not specifically state that it is a felony, it does
provide that the maximum term of imprisonment for violating that section is not more
than 5 years. 31 U.S.C. § 5324(d)(1). Any offense that is not specifically classified by a
letter grade in the section defining it is classified as a Class E felony if the maximum
term of imprisonment authorized is more than 12 months and less than 5 years.

18 U.S.C. § 3559(a)(5). Further, Petitioner admits that he was convicted of a felony.
Amended Hearing Request at |. Therefore, I conclude that Petitioner was convicted of a
felony offense.

D. Petitioner’s criminal offense is related to the unlawful distribution,
prescription, or dispensing of a controlled substance.

Although Petitioner concedes the material facts in this case, Petitioner argues that while
he was convicted of a felony, he was not convicted of a crime that involves the unlawful
distribution, prescription, or dispensing of a controlled substance. Petitioner points to the
District Court’s dismissal of the counts which related to conspiracy to distribute a
controlled substance (Count One) and conspiracy to commit health care fraud (Count
Three). Amended Hearing Request at 3; P. Letter Br. at 1; P. Supp. Letter Br. Petitioner
asserts that he was found guilty of five counts of “Structuring Financial Transactions,”
which only involved the “breaking up [of his] cash deposits” into “multiple deposits on a
given day.” P. Letter Br. at 1. Petitioner argues further that there is no evidence or
allegation that he tried to hide the deposits or avoid paying taxes. P. Letter Br. at 1.

I reject Petitioner’s argument. Petitioner was involved in a conspiracy to illegally
distribute OxyContin, and his attempt to characterize his criminal acts as being solely of a
financial nature ignores the specific facts recited in the Second Superseding Indictment
and incorporated into the counts to which he was convicted. When considering all of the
facts alleged in Counts Ten through Fourteen, the counts under which Petitioner was
convicted, it is clear that his criminal conduct was related to the unlawful distribution,
prescription, or dispensing of a controlled substance. For purposes of reaching this
conclusion, it is significant that the terms “related to” and “relating to” in 42 U.S.C.

§ 1320a-7 simply mean that there must be a nexus or common sense connection.
Friedman v. Sebelius, 686 F.3d 813, 820 (D.C. Cir. 2012) (describing the phrase “relating
to” as “deliberately expansive words,” “the ordinary meaning of [which] is a broad one,”
and one that is not subject to “crabbed and formalistic interpretation”’) (internal quotes
omitted); Quayum v. U.S. Dep’t of Health and Human Servs. , 34 F.Supp.2d 141, 143
(E.D.N.Y. 1998).

In the Second Superseding Indictment, the grand jury charged Petitioner with one count
of conspiracy to distribute a controlled substance (Count One); one count of conspiracy
to commit health care fraud (Count Three); and five counts of structuring financial
transactions (Counts Ten — Fourteen). Count One, which begins at paragraph 54 of the
indictment, states that it “repeats and re-alleges paragraphs 1 through 53 of the Second
Superseding Indictment, as though fully set forth herein.” IG Ex. 2 at 13. Count Three,
which begins at paragraph 62, states that it “repeats and re-alleges paragraphs 1 through
53, 56, and 60; Overt Act Nos. 28, 29 and 33, as set forth in paragraph 57 of this Second
Superseding Indictment, as though fully set forth herein.” IG Ex. 2 at 38. Counts Ten
through Fourteen begin at paragraph 68, and the grand jury states that it “repeats and re-
alleges paragraph | through 53,56, and Overt Act Nos. 98 through 106 of
paragraph 57 of this Second Superseding Indictment, as though fully set forth
herein.” IG Ex. 2 at 42 (emphasis added). The District Court dismissed Counts One and
Three, and, in doing so, dismissed the paragraphs associated with those counts.
However, with respect to Counts Ten through Fourteen, all the paragraphs that were
repeated and re-alleged under Counts Ten through Fourteen remained incorporated by
reference into those counts.

Petitioner’s argument, that I should look at the actual crime he committed, i.e., aiding and
abetting in the structuring or assisting in the structuring of bank transactions as part of a
pattern of illegal activity (IG Ex. 2 at 42) in a vacuum, would preclude me from
determining whether his criminal conduct is related to the unlawful distribution,
prescription or dispensing of controlled substances. I must reject Petitioner’s argument
because I am permitted to look beyond the specific statutory language of a criminal
offense to determine the surrounding circumstances of the offense. See Berton Siegel,
D.O., DAB No. 1467 (1994).

As stated above, a jury found Petitioner guilty of Counts Ten through Fourteen. When
the District Court entered judgment against Petitioner, it explicitly stated that Petitioner
was convicted “as charged in Counts Ten, Eleven, Twelve, Thirteen, and Fourteen of the
Second Superseding Indictment.” IG Ex. 3 at 1. These counts incorporated by reference
facts alleged throughout much of the Second Superseding Indictment to that point.
Although Petitioner was only found guilty of the criminal offenses specified under
Counts Ten through Fourteen, this does not mean that the allegations set forth in
“paragraph[s] | through 53, 56, and Overt Act Nos. 98 through 106 of paragraph 57,”
which paragraphs were re-alleged and incorporated by reference into Counts Ten through
Fourteen, are meaningless or inapplicable to determining the circumstances surrounding
Petitioner’s crime. To the contrary, those facts are directly relevant. Even if the facts
specifically associated with Counts One and Three cannot be considered due to the
dismissal of those counts, the facts alleged prior to Count One, i.e., paragraphs | through
53, are sufficient to show the required nexus since they were not dismissed.

Paragraphs | through 13 of the Second Superseding Indictment describe the scheme, of
which Petitioner was a part, as involving a purported medical clinic that generated
fraudulent prescriptions for OxyContin, which was subsequently diverted and sold on the
streets. IG Ex. 2 at 1-4. Paragraph 12 of the Second Superseding Indictment describes
Petitioner’s role in the scheme:

Defendants [another individual] and [Petitioner], together
with co-conspirator [another individual], structured the
deposits of cash generated from the sale of OxyContin
prescribed by the Clinic and its doctors into their bank
accounts by depositing the cash in amounts of $10,000 or less
to evade bank reporting requirements for transactions over
$10,000.

IG Ex. 2 at 4. Paragraph 29 of the indictment directly pertains to Petitioner:

[Petitioner] was a pharmacist, licensed in California to
lawfully dispense prescribed Schedule II narcotic drugs.
[Petitioner] owned and operated St. Paul’s Pharmacy . . .
located in Huntington Park, California, from which
[Petitioner] filled and caused to be filled prescriptions from
the Clinic, starting in or about December 2008. [Petitioner]
controlled bank accounts at Bank of America, a domestic
financial institution, . . . , into which [Petitioner] deposited
proceeds from the sale of OxyContin.

IG Ex. 2 at 7-8. As already stated above, the allegations in the Second Superseding
Indictment alleged before Counts One and Three, and incorporated by reference in
Counts Ten through Fourteen, indicate that Petitioner and his pharmacy participated in a
scheme that included the illegal sale of OxyContin, and Petitioner’s financial transactions
furthered this criminal activity.

If we also consider all of the incorporated facts from Counts One and Three of the
Second Superseding Indictment, the nexus of Petitioner’s crime to the distribution,
prescribing, or dispensing of controlled substances is even clearer. Subparagraphs j. and
q. of Paragraph 56 also explain Petitioner’s involvement in the scheme:

Defendants .. . [Petitioner and other co-conspirators], would
dispense or cause to be dispensed the OxyContin to [one of
the defendants], [other co-conspirators] . . . , who would in
turn give the OxyContin to the Runners.

RKK

To dispose of cash proceeds generated from the proceeds of
OxyContin without drawing scrutiny, . . . [other defendants
and Petitioner], would structure deposits of cash proceeds
from the sale of OxyContin by regularly depositing the cash
proceeds in amounts of $10,000 or less to evade bank
reporting requirements.

IG Ex. 2 at 15,17.

Further, the Overt Acts Nos. 98 through 104, set out under Paragraph 57 of the
indictment, explicitly state that Petitioner “dispensed or caused to be dispensed”
OxyContin pills to co-conspirators and a recruited patient in November 2008, March
2009, April 2009, June 2009, July 2009, and August 2009. Overt Act No. 105 under
Paragraph 57 states that, on or about January 28, 2009, Petitioner “made or caused” two
separate cash deposits in the amounts of $10,000 and $10,000 into two accounts at Bank
of America. Overt Act No. 106 under Paragraph 57 states that, on or about August 19,
2009, Petitioner “made or caused” two separate cash deposits in the amounts of $9,000
and $10,000 into an account at Bank of America. IG Ex. 2 at 28.

Finally, under Counts Ten through Fourteen, the counts for which Petitioner was
convicted, the indictment charges that Petitioner:

aided and abetted by others . . . knowingly, and for the
purpose of evading the reporting requirements of Section
5313(a) of Title 31, United States Code, and the regulations
promulgated thereunder, structured, assisted in structuring,
and caused to be structured, the following transactions with
Bank of America, . . . as part of a pattern of illegal activity
involving more than $100,000 in a 12-month period, and
while violating another law of the United States.

IG Ex. 2 at 42. Following this text is the recitation of the specific charges under Counts
Ten, Eleven, Twelve, Thirteen, and Fourteen, stating the date of activity and the
transaction associated with that date. I note that the charges in Counts Ten and Fourteen
are identical to Overt Acts Nos. 105 and 106, described above. Count Ten charges that
Petitioner, on January 28, 2009, made cash deposits in the amounts of $10,000 and
$10,000 into two accounts at Bank of America, and Count Fourteen charges that, on
August 19, 2009, Petitioner made cash deposits in the amounts of $9,000 and $10,000
into an account at Bank of America. IG Ex. 2 at 42.

It is thus clear from the Second Superseding Indictment’s language that Petitioner’s
criminal acts, as charged in Counts Ten through Fourteen, involved more than simply
engaging in illegal financial transactions. As discussed above, the paragraphs of the
Second Superseding Indictment that were re-alleged and incorporated within Counts Ten
through Fourteen establish that Petitioner had an active role in a scheme to illegally
distribute OxyContin. The underlying facts supporting Petitioner’s conviction show that
Petitioner dispensed OxyContin pills to other co-conspirators or a recruited patient and
also structured cash deposits from the sale of OxyContin to evade bank reporting
requirements. The requisite connection to controlled substances is thus established, and I
conclude that Petitioner was convicted of a felony that is related to, i.e., has a nexus to,
the unlawful distribution, prescription, or dispensing of a controlled substance under

42 U.S.C. § 1320a-7(a)(4).
E. The underlying conduct of Petitioner’s felony conviction occurred after
August 21, 1996.

To be excluded pursuant to 42 U.S.C. § 1320a-7(a)(4), Petitioner’s felony offense “must
have occurred after August 21, 1996.” The record shows that the criminal acts which
formed the basis of Petitioner’s conviction occurred between January and August 2009.
IG Ex. 2 at 42. Petitioner does not dispute this fact and admits that he was “convicted of
a felony occurring after August 21, 1996.” Amended Hearing Request at 1.

F. Petitioner, as a licensed pharmacist, is a health care practitioner subject to
exclusion under 42 U.S.C. § 1320a-7(a)(4).

The regulations implementing 42 U.S.C. § 1320a-7(a)(4) state that an exclusion under
that section applies to, among others, “a health care practitioner.” 42 C.F.R.

§ 1001.101(d)(1). Petitioner admits that he is licensed as a Registered Pharmacist in
California. P. Letter Br. at 2; DAB E-File Item # 11f. Therefore, he is a health care
practitioner who is subject to exclusion under 42 U.S.C. § 1320a-7(a)(4).

G. Petitioner’s additional arguments are unavailing.

In explaining his position, Petitioner states that the pain management clinic through
which the distribution operation was conducted held itself out as legitimate to
pharmacists such as himself. Petitioner claims that he conducted “due diligence” in
checking the background of the physicians at the clinic and making sure that patients
picked up their prescriptions with valid identification. P. Letter Br. at 1. To the extent
that Petitioner attempts to minimize the illegality of his actions, I consider his statements
to constitute an impermissible collateral attack on his conviction. Under the regulations,
Petitioner is explicitly prohibited from re-litigating his criminal offense before me, and I
cannot review the efficacy of Petitioner’s conviction. 42 C.F.R. § 1001.2007(d); see also
Travers v. Shalala, 20 F.3d 993, 998 (9th Cir. 1994); Anderson v. Thompson, 311 F.
Supp. 2d 1121, 1128 (D. Kan. 2004).

H. Petitioner must be excluded for the statutory minimum of five years under
42 USC. § 1320a-7(c)(3)(B).

I conclude that Petitioner’s conviction meets the five elements of a mandatory exclusion
under 42 U.S.C. § 1320a-7(a)(4) as well as the requirement in 42 C.F.R.

§ 1001.101(d)(1). Therefore, the IG was authorized to impose a mandatory exclusion.
Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(4), Petitioner must be excluded for a minimum period of five years.

42 US.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).
10

V. Conclusion

l affirm the IG’s determination to exclude Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs for the statutory five-year minimum
period pursuant to 42 U.S.C. §§ 1320a-7(a)(4), (c)(3)(B).

Is/
Scott Anderson
Administrative Law Judge

